Citation Nr: 0905760	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  97-13 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an effective date earlier than April 25, 1990 
for the assignment of a 100 percent disability rating for 
service-connected post traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Bush, Counsel
INTRODUCTION

The Veteran served on active duty in the United States Army 
from July 1968 to June 1976.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from a June 1996 rating decision of the Department 
of Veterans Affairs Regional Office (RO) in Oakland, 
California, which granted an increased evaluation of 100 
percent for service-connected PTSD and assigned an effective 
date of April 25, 1990.  The Veteran indicated his 
disagreement with the effective date assigned and perfected 
an appeal as to that issue.

In July 1998, the Veteran testified at a video conference 
hearing before the undersigned Chief Veterans Law Judge, a 
transcript of which has been associated with the Veteran's 
claims file.

By decision dated October 29, 1998, the Board denied the 
Veteran's claim for an effective date prior to April 25, 
1990.  The Veteran duly appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (the 
Court).  In an order dated in November 2000, pursuant to a 
Joint Motion for Remand, the Court vacated and remanded the 
Board's October 1998 decision.

The claim was remanded for additional evidentiary and 
procedural development in August 2001.  On September 3, 2002, 
the Board issued a decision which again denied the Veteran's 
claim.  The Board subsequently vacated this decision in June 
2003 on due process grounds. 

This claim was remanded in June 2003, June 2005 and October 
2007 for additional procedural development.  This was 
accomplished, and in October 2008 the VA Appeals Management 
Center (AMC) issued a supplemental statement of the case 
which continued to deny the Veteran's claim for an earlier 
effective date.  The Veteran's claims folder has been 
returned to the Board for further appellate proceedings.

FINDINGS OF FACT

1.  A claim for an increased disability rating for service-
connected PTSD was received on January 15, 1988; an increase 
in disability did not precede the January 15, 1988 claim by a 
year or less. 

2.  As of April 19, 1988, an increase in the severity of the 
Veteran's PTSD had occurred; namely, a severe impairment in 
the ability to establish and maintain effective or favorable 
relationships with people and a severe impairment in the 
ability to obtain or retain employment.


CONCLUSION OF LAW

The criteria for an effective date of April 19, 1988 for the 
assignment of a 70 percent rating for PTSD, but no higher, 
have been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 
3.400(o)(1) (2008); 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking an effective date earlier than the 
currently assigned April 25, 1990 for the assignment of a 100 
percent disability rating for PTSD.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then will then 
render a decision.

Stegall considerations

As was alluded to in the Introduction, the Board remanded the 
claim in August 2001, June 2003, June 2005 and October 2007.  
In essence, the Board instructed the agency of original 
jurisdiction (AOJ) to provide additional VCAA notice, obtain 
mental hygiene records dated since January 1987 from the 
Oakland Army Base Mental Health Clinic, obtain Social 
Security Administration (SSA) records, and provide notice 
pursuant to the Court's decision in Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  The AOJ was then to readjudicate the 
claim.  

A VCAA notice letter in compliance with the Board's remand 
instructions was provided in July 2003.  Duplicative records 
from the Oakland California Army base and a negative response 
from SSA were received.  Finally, Dingess-compliant notice 
was provided to the Veteran in November 2007.  The AMC 
subsequently readjudicated the claim in the October 2008 
SSOC.

Thus, all of the Board's remand instructions have now been 
complied with.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance].

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative of any information and any medical 
or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part VA will attempt to 
obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103 
(West 2002); see also Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to an appellant describing 
evidence potentially helpful to the appellant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA].  

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claim in a letter dated July 
11, 2003, which advised the Veteran of the provisions 
relating to the VCAA.  Specifically, the Veteran was advised 
in the letter that VA would obtain all evidence kept by the 
VA and any other Federal agency, including VA facilities and 
service medical records.  The Veteran was specifically 
advised in the July 2003 letter that records from the Oakland 
Army Base Mental Health Clinic had been requested on his 
behalf.  He was also informed that VA would, on his behalf, 
make reasonable efforts to obtain relevant private medical 
records that the he identified.  The letter also informed the 
Veteran that for records he wished for VA to obtain on his 
behalf he must provide enough information about the records 
so that VA can request them from the person or agency that 
has them.  

The July 2003 letter specifically advised the Veteran that 
"the evidence needed to substantiate your earlier effective 
date claim would also be medical evidence showing that, prior 
to April 25, 1990, and prior to the date of any earlier claim 
which was granted by the rating decision of June 1996, it was 
factually ascertainable that your service-connected PTSD met 
the schedular criteria for an evaluation of 100 percent."  
See the July 22, 2003 letter at page 1.

The Veteran was not advised to describe or submit any 
additional evidence which he thought would support his claim 
in compliance with the "give us everything you've got" 
requirement contained in 38 C.F.R. § 3.159 (b).  However, the 
Board notes that 38 C.F.R. § 3.159 was revised, effective May 
30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments apply to applications for benefits pending before 
VA on, or filed after, May 30, 2008.  The amendments, among 
other things, removed the notice provision requiring VA to 
request the Veteran to provide any evidence in the Veteran's 
possession that pertains to the claim.  See 38 C.F.R. 
§ 3.159(b)(1).

Finally, there has been a significant Court decision 
concerning the VCAA.  
In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) Veteran status; (2) existence 
of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a claim is comprised of five 
elements, the notice requirements of section 5103(a) apply 
generally to all five elements of that claim.  Therefore, 
upon receipt of an application for a service connection 
claim, section 5103(a) and section 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, elements (1), (2) and (3) are not at issue.  
Pursuant to the Board's remand instructions, the Veteran 
received notice as to elements (4) and (5), degree of 
disability and effective date, in a letter from the AMC dated 
November 5, 2007.
The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  Crucially, the 
Veteran was provided with VCAA notice through the July 2003 
and November 2007 VCAA letters and his claim was 
readjudicated in the October 2008 SSOC, after he was provided 
with the opportunity to submit evidence and argument in 
support of his claim and to respond to the VA notice.  Thus, 
any VCAA notice deficiency has been rectified, and there is 
no prejudice to the Veteran in proceeding to consider his 
claims on the merits.  The Veteran has pointed to no 
prejudice resulting from the timing of the VCAA notice.

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.  In any event, no 
VCAA notice is necessary in this case because, as is more 
thoroughly explained below, the outcome of this earlier 
effective date claim depends exclusively on documents which 
are already contained in the Veteran's VA claims folder.  No 
additional development could alter the evidentiary or 
procedural posture of this case.  In the absence of potential 
additional evidence, no notice is necessary.  See DelaCruz v. 
Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice not 
required where there is no reasonable possibility that 
additional development will aid the claimant].

The Board notes that the Veteran's former representative, a 
private attorney, has submitted correspondence which 
indicates his belief that VCAA must notify the Veteran of the 
existence of negative evidence and "what types of evidence 
would tend to rebut this negative evidence and thus 
substantiate the claim."  See, e.g., the November 20, 2001 
statement of the Veteran's former representative, page 2.  
However, the United States Court of Appeals for the Federal 
Circuit has specifically found that VCAA notice "may be 
generic in the sense that it need not identify evidence 
specific to the individual claimant's case (though it 
necessarily must be tailored to the specific nature of the 
Veteran's claim)."  See Wilson v. Mansfield, 506 F.3d 1055 
(Fed. Cir. 2007) at 1062.  The Court has further stated since 
38 U.S.C.A. § 5103(a) "deals only with information and 
evidence gathering prior to the initial adjudication of a 
claim . . . it would be senseless to construe that statute as 
imposing upon the Secretary a legal obligation to rule on the 
probative value of information and evidence presented in 
connection with a claim prior to rendering a decision on the 
merits itself."  See also Locklear v. Nicholson, 20 Vet.App. 
410 at 415 (2006).  Therefore, the contentions that the 
Veteran should be provided notification as to the adequacy of 
the evidence in his case is meritless.  

It is clear from the Veteran's communications that he is 
cognizant as to what is required of him and of VA.  Moreover, 
the Veteran has been ably represented by his service 
organization in this matter.  The Veteran has not indicated 
there is any outstanding evidence relevant to this claim.   

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  

As was alluded to above, the outcome of this earlier 
effective date claim rests with evidence which is already in 
the claims folder, which will be discussed below.  

There is no indication that any relevant evidence is missing 
from the claims folder.

The Board has attempted to locate records from the Oakland 
Army Base Mental Health Clinic dated from January 1987.  That 
facility provided records dated beginning in April 19, 1988 
which are duplicative of evidence in the claims folder.  
Additionally, in August 2005 the AMC received notification 
from SSA that all records from that facility pertaining to 
the Veteran had been destroyed.  

The Board observes that, where records are unavailable, "VA 
has no duty to seek to obtain that which does not exist."  
See Counts v. Brown, 6 Vet. App. 473, 477 (1994); Porter v. 
Brown, 5 Vet. App. 233, 237 (1993).  VA's efforts to obtain 
service department records shall continue until the records 
are obtained or unless it is reasonably certain that such 
records do not exist or that further efforts to obtain those 
records would be futile].  So it is in this case.

In addition, general due process considerations have been 
satisfied.  
See 38 C.F.R. § 3.103 (2008).  The Veteran has been accorded 
ample opportunity to present evidence and argument on this 
matter.  As noted in the Introduction, the Veteran testified 
at a personal hearing before the undersigned Chief Veterans 
Law Judge via videoconferencing in July 1998.

The Veteran's former representative, in calling for what he 
styles "a retrospective medical opinion," in essence 
contends that a physician's determination as to the whether 
level of the Veteran's disability in 1987 would satisfy the 
"factually ascertainable" requirement of 38 C.F.R. § 
3.400(o)(2) is warranted.

The Court has made it clear that the question of when an 
increase in disability is factually ascertainable is answered 
by the Board based on the evidence in a Veteran's VA claims 
folder.  See Quarles v. Derwinski, 3 Vet. App. 129, 135 
(1992): "evidence in a claimant's file which demonstrates 
that an increase in disability was 'ascertainable' up to one 
year prior to the claimant's submission of a 'claim' for VA 
compensation should be dispositive on the question of an 
effective date for any award that ensues."  See also 
Servello v. Derwinski, 3 Vet. App. 196, 200 (1992): "the 
Board was required under statute and regulation to evaluate 
the evidence of record dating back to January 23, 1986 -- the 
date one year before the claim's filing -- to determine 
whether the Veteran's unemployability due to service- 
connected disabilities was ascertainable within the year 
before he submitted his formal claim."  See also Scott v. 
Brown, 7 Vet. App. 184, 188 (1994) [citing Quarles] and Hazan 
v. Gober, 10 Vet. App. 511, 518 (1997).  See also VAOPGCPREC 
12-98.

It appears that the Veteran's former representative would 
have VA obtain a medical opinion on the chance that a 
physician would opine that the Veteran was 100 percent 
disabled due to PTSD sometime in 1988.  However, VA's "duty 
to assist is not a license for a 'fishing expedition' to 
determine if there might be some unspecified information 
which could possibly support the claim."  Gobber v. 
Derwinski, 2 Vet. App. 470, 477 (1992) [emphasis as in 
original]; see also Counts, supra.  Moreover, even if such 
favorable opinion were obtained, it would not avail the 
Veteran, because as explained above the increase in 
disability would be factually ascertainable at such time in 
the future that the opinion would be added to the record, 
i.e. long after the current effective date of April 25, 1990.

In sum, the Veteran has received appropriate notice and the 
facts relevant to the earlier effective date claims have been 
properly developed.  There is no further action which should 
be undertaken to comply with the provisions of the VCAA.

Accordingly, the Board will proceed to a decision.

Relevant law and regulations

Effective dates 

The effective date of an award of increased disability 
compensation shall be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred, if application is received within one year from 
such date; otherwise, the effective date will be the date of 
VA receipt of the claim for increase, or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a),(b)(2); 38 
C.F.R. § 3.400(o); Hazan v. Gober, 10 Vet. App. 511 (1997); 
Harper v. Brown, 10 Vet. App. 125 (1997).

The Court has held that 38 U.S.C.A. § 5110(b)(2) and 38 
C.F.R. § 3.400(o)(2) are applicable only where an increase in 
disability precedes a claim for an increased disability 
rating; otherwise the general rule of 38 C.F.R. § 3.400(o)(1) 
applies.  
See Harper v. Brown, 10 Vet. App 125, 126 (1997).  Thus, 
three possible dates may be assigned depending on the facts 
of the case:

(1) if an increase in disability occurs after the claim is 
filed, the date that the increase is shown to have occurred 
(date entitlement arose) (38 C.F.R. § 3.400(o)(1));
(2) if an increase in disability precedes the claim by a year 
or less, the date that the increase is shown to have occurred 
(factually ascertainable) (38 C.F.R. § 3.400(o)(2));

(3) if an increase in disability precedes the claim by more 
than a year, the date that the claim is received (date of 
claim) (38 C.F.R. § 3.400(o)(2)).

Harper, 10 Vet. App at 126.  Thus, determining an appropriate 
effective date for an increased rating under the effective 
date regulations involves an analysis of the evidence to 
determine (1) when a claim for an increased rating was 
received and, if possible, (2) when the increase in 
disability actually occurred.  38 C.F.R. §§ 3.155, 
3.400(o)(2).

Diagnostic criteria

The schedular criteria for rating psychiatric disabilities 
were revised effective November 7, 1996, during the pendency 
of the Veteran's appeal.  61 Fed. Reg. 52700 (Oct. 8, 1996).  
Under the former criteria, a 70 percent rating is assigned 
when the ability to establish and maintain effective or 
favorable relationships with people is severely impaired, and 
the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  A 100 percent rating is 
warranted when the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community, when psychoneurotic symptoms are 
totally incapacitating, bordering on gross repudiation of 
reality, with disturbed thought or behavioral processes 
associated with almost all daily activities, resulting in 
profound retreat from mature behavior, and when the Veteran 
is demonstrably unable to obtain or retain employment. 

38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).



Global Assessment of Functioning

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM- IV), p. 32].

GAF scores ranging from 41 to 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job). 
See 38 C.F.R. § 4.130 (2008) [incorporating by reference the 
VA's adoption of the DSM-IV for rating purposes].

Factual background

The record reflects that in an October 1986 rating decision, 
service connection was granted for PTSD and a 10 percent 
disability rating was assigned. 

The Veteran filed an increased rating claim on January 15, 
1988.  In April 1989, the RO denied a rating in excess of 10 
percent for PTSD.

In a statement received on April 25, 1990, the Veteran 
requested reevaluation of the PTSD rating.  As noted in the 
August 2001 remand, the Board construes the April 1990 letter 
as a notice of disagreement with the April 1989 rating 
decision, as it expressed disagreement with the RO's decision 
and was received within one year from the date that the RO 
mailed notice of the decision to the Veteran.  Cf. EF v. 
Derwinski, 1 Vet. App. 324, 326 (1991) [VA's statutory duty 
to assist means that VA must liberally read all documents or 
oral testimony submitted to include all issues presented]; 
Douglas v. Derwinski, 2 Vet. App. 103, 109 (1992) [VA is 
obligated to consider all issues reasonably inferred from the 
evidence of record].  In November 1990, the RO increased the 
10 percent rating to 30 percent, effective April 25, 1990.  
The Veteran continued to prosecute his claim, and ultimately, 
in June 1996, the RO granted a 100 percent rating for PTSD, 
effective April 25, 1990.  A 50 percent rating is in effect 
from April 19, 1988, and a 10 percent rating is in effect 
from December 1, 1985.

Analysis

Compliance with the Court's Directives

The Board initially wishes to make it clear that it is aware 
of the Court's instructions in Fletcher v. Derwinski, 1 Vet. 
App. 394, 397 (1991), to the effect that a remand by the 
Court is not "merely for the purposes of rewriting the 
opinion so that it will superficially comply with the 
'reasons or bases' requirement of 38 U.S.C. § 7104(d)(1).  A 
remand is meant to entail a critical examination of the 
justification for the decision."

The Board's analysis has been undertaken with Fletcher in 
mind.

The parties to the Court-adopted Joint Motion remanded the 
claim so that the Court's holding in Karnas v. Derwinski, 1 
Vet. App. 308 (1991) could be applied to the claim.

In Karnas, the Court held that where the law or regulation 
changes after the claim has been filed, but before the 
administrative or judicial process has been concluded, the 
version most favorable to the Veteran applies unless Congress 
provided otherwise or permitted the VA Secretary to do 
otherwise and the Secretary did so. See id.  The "Karnas" 
rule has, however, since been limited to some degree by a 
decision of the United States Court of Appeals for the 
Federal Circuit as well as legal precedent of VA's General 
Counsel.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003) and VAOPGCPREC 7- 03.  Now, the revised statutory or 
regulatory provisions may not be applied to any time period 
before the effective date of the change.  See also 38 
U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114 (2008); 
VAOPGCPREC 3-2000.

In the Veteran's case, an issue for consideration is whether 
it was factually ascertainable prior to April 25, 1990, that 
the disability of PTSD had increased in severity so as to 
warrant assignment of a schedular evaluation of 100 percent.  
Because the revised schedular criteria effective November 7, 
1996, may not be utilized to award an increased evaluation 
effective earlier than November 7, 1996, the determination of 
whether it was factually ascertainable prior to April 25, 
1990, that the disability of PTSD had increased in severity 
so as to warrant assignment of a schedular evaluation of 100 
percent must be made under the former criteria in effect 
prior to November 7, 1996.  See 38 U.S.C.A. § 5110(g) (West 
2002) [where compensation is awarded or increased pursuit to 
any Act or administrative issue, the effective date of such 
an award or increase shall not be earlier than the effective 
date of the Act or administrative issue].

Discussion

The Veteran contends that the 100 percent evaluation 
currently assigned for his disability should be made 
effective to January 15, 1988, the date of his claim for an 
increased rating.  See the July 1998 hearing transcript, page 
2.

(i.) Date of claim

As noted in the Factual Background section above, the Veteran 
filed his claim of entitlement to an increased disability 
rating for service-connected PTSD on January 15, 1988 and has 
pursued it continuously since that time.

There are no reports of VA outpatient treatment dated in the 
year prior to January 15, 1988 which could be construed as an 
informal claim under 38 C.F.R. § 3.157.  [The record reflects 
the Veteran was hospitalized in 1981 and 1985 and did not 
seek treatment again until April 1988.]  

Accordingly, the date of the claim is January 15, 1988.



(ii.) "Factually ascertainable"

The Board's inquiry now shifts to whether an increase in 
disability precedes the January 15, 1988 claim by a year or 
less.  

As noted above, there is no evidence of treatment for the 
Veteran's PTSD from January 15, 1987 to January 15, 1988.  
Therefore, according to the Court's decision in Harper, the 
"factually ascertainable" standard delineated in 38 C.F.R. 
§ 3.400(o)(2) is inapplicable and the general rule of 38 
C.F.R. § 3.400(o)(1) applies [later of the date of claim/date 
entitlement arose].

(iii.) Date Entitlement Arose

The Board will now evaluate whether the Veteran evidenced an 
increase in disability between January 15, 1988 and April 25, 
1990, the current effective date for the 100 percent rating.

Records of the VA outpatient Mental Health Clinic in Oakland, 
California, show that the Veteran underwent a psychosocial 
assessment on April 19, 1988.  He was described as alert, 
oriented and coherent, and was in no acute distress.  He was 
"not psychotic," and made good eye contact and rapport.  An 
assessment of PTSD and alcohol dependence was made, and a GAF 
score of 45 was assigned, denoting "serious impairment in 
social, occupational, or school functioning."

There are several Mental Health Clinic notes dated within the 
relevant time period.  An April 26, 1988 note indicates the 
Veteran had just found employment.  The examining 
psychologist noted "he doesn't manage money or priorities 
well."  A May 13, 1988 note indicates the Veteran "prefers 
to work alone, except for family and a few friends but is 
capable of working and being around others."  The Veteran 
indicated he was babysitting his daughter.  On June 1, 1988 
the Veteran reported he had acted violently and his wife had 
called the police.  On June 22, 1988 the Veteran's tendency 
to avoid others was documented.  On June 27, 1988 the Veteran 
complained of sleep problems and continued to avoid 
discussing Vietnam.  On August 5, 1988 the Veteran indicated 
he was going to begin group counseling.  Assessment was 
"same."  

At a VA psychiatric examination dated February 6, 1989, the 
Veteran reported that he was working sporadically as a 
concrete man.  He indicated that he only had jobs once in a 
while, but he felt that he was able to work if he could get 
jobs.  He was described as casually dressed but with 
appropriate and adequately grooming and noted as "generally 
cooperative."  Speech was well-organized, clear, coherent, 
goal directed, of normal rate, rhythm, cadence and volume.  
There was no evidence of psychosis.  He evidenced 
"difficulty getting along with other people and greater 
comfort when he is by himself.  The examiner found that the 
Veteran's PTSD was "moderately severe."  He further noted 
that "at the present time the Veteran is capable of limited 
employment, but apparently because of his irritability and 
difficulty in getting along with people, he has developed a 
somewhat poor reputation and, accordingly, is not offered 
many jobs."  The examiner felt the Veteran was reluctant to 
work in part because he felt that he needed to stay home to 
care for an infant child he had had with his live-in 
girlfriend.  The examiner stated "it is most unlikely that 
any substantial improvement in the Veteran's condition will 
occur in the near future."  

On April 23, 1990, the Veteran was admitted to the Palo Alto 
VAMC for treatment of alcohol and cocaine dependence.  It was 
noted in the hospital summary that the Veteran was working as 
a boilermaker.  The Veteran's condition improved during the 
course of hospitalization, and the discharge diagnoses on 
Axis I were dependence on alcohol, abuse of crack cocaine, 
and PTSD.

Based on the above, the Board finds that as of April 19, 
1988, the date the Veteran first presented for treatment at 
the Mental Health Clinic in Oakland, a worsening of PTSD 
symptomatology occurred entitling the Veteran to an increased 
rating.  Specifically, the GAF score assigned at that time is 
reflective of serious impairment in social and occupational 
functioning.  The subsequent Mental Health Clinic notes and 
February 1989 examination report support the Veteran's 
serious occupational impairment, isolation and difficulty in 
dealing with others.  These findings correlate precisely to a 
70 percent rating under the former criteria.  
The Board finds, however, that a 100 percent rating is not 
warranted at any time based on the above-cited evidence.  The 
Veteran did not evidence "virtual isolation in the 
community"- he was minimally employed, presented for 
counseling with a VA psychologist, and indicated his 
willingness to report for group therapy.  Nor were his 
psychoneurotic symptoms totally incapacitating, bordering on 
gross repudiation of reality, with disturbed thought or 
behavioral processes associated with almost all daily 
activities, resulting in profound retreat from mature 
behavior, and demonstrably unable to obtain or retain 
employment.  The Veteran was noted as alert and oriented and 
psychosis was not present at these times.  The Veteran was 
living with his girlfriend and assisting with raising their 
infant child.  Additionally, he was working sporadically, and 
the examining psychologist at the Mental Health Clinic and 
the February 1989 VA examiner both specifically indicated 
that the Veteran was capable of limited employment.  

In summary, based on the evidence of record, the Board finds 
the preponderance of the evidence indicates that an earlier 
effective date of April 19, 1988 is warranted for the 
assignment of a 70 percent rating, but no higher, for PTSD.  
The benefit sought on appeal is accordingly granted to that 
extent.

Final matter

The Board acknowledges the Veteran's testimony to the affect 
that he has prosecuted his claim continuously since 1988 and 
that VA has lost or misplaced some of his correspondence.  
See the July 1998 hearing transcript, pages 5-6; see also the 
June 23, 2002 statement of the Veteran's former 
representative, page 13.  
The Board emphasizes there is a presumption of regularity 
under which it is presumed that government officials "have 
properly discharged their official duties."  See United 
States v. Chemical Foundation, Inc., 272 U. S. 1, 14-15, 47 
S. Ct. 1 (1926).  In Ashley v. Derwinski, 2 Vet. App. 307, 
308-309 (1992), the Court found that the presumption of 
regularity applied to VA.  The Court found that the 
presumption of regularity supports the official acts of 
public officers and, in the absence of clear evidence to the 
contrary, courts presume that they have properly discharged 
their official duties. See also Mindenhall v. Brown, 7 Vet. 
App. 271, 274 (1994).
In this case, although the Board has considered the Veteran's 
somewhat vague testimony that records have been lost or 
misplaced, such testimony, alone, is insufficient to rebut 
the presumption of administrative regularity.


ORDER

An effective date of April 19, 1988 for the award of a 70 
percent disability rating for PTSD is granted.



____________________________________________
ROBERT E. SULLIVAN
Chief Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


